


116 HR 346 IH: Red River Gradient Boundary Survey Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 346
IN THE HOUSE OF REPRESENTATIVES

January 8, 2019
Mr. Thornberry (for himself, Mr. Cole, Mr. Carter of Texas, Mr. Brady, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To survey the gradient boundary along the Red River in the States of Oklahoma and Texas, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Red River Gradient Boundary Survey Act.  2.DefinitionsIn this Act: 
(1)Affected area 
(A)In generalThe term affected area means land along the approximately 116-mile stretch of the Red River, from its confluence with the north fork of the Red River on the west to the 98th meridian on the east.  (B)ExclusionsThe term affected area does not include the portion of the Red River within the boundary depicted on the survey prepared by the Bureau of Land Management entitled Township 5 South, Range 14 West, of the Indian Meridian, Oklahoma, Dependent Resurvey and Survey and dated February 28, 2006. 
(2)Gradient boundary survey methodThe term gradient boundary survey method means the measurement technique used to locate the South Bank boundary line in accordance with the methodology established in Oklahoma v. Texas, 261 U.S. 340 (1923) (recognizing that the boundary line along the Red River is subject to change due to erosion and accretion).  (3)LandownerThe term landowner means any individual, group, association, corporation, federally recognized Indian tribe or member of such an Indian tribe, or other private or governmental legal entity that owns an interest in land in the affected area. 
(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.  (5)South bankThe term South Bank means the water-washed and relatively permanent elevation or acclivity (commonly known as a cut bank) along the southerly or right side of the Red River that— 
(A)separates the bed of that river from the adjacent upland, whether valley or hill; and  (B)usually serves, as specified in the fifth paragraph of Oklahoma v. Texas, 261 U.S. 340 (1923)— 
(i)to confine the waters within the bed; and  (ii)to preserve the course of the river. 
(6)South bank boundary lineThe term South Bank boundary line means the boundary, with respect to title and ownership, between the States of Oklahoma and Texas identified through the gradient boundary survey method that does not impact or alter the permanent political boundary line between the States along the Red River, as outlined under article II, section B of the Red River Boundary Compact enacted by the States and consented to by Congress pursuant to Public Law 106–288 (114 Stat. 919).  3.Survey of south bank boundary line (a)Survey required (1)In generalThe Secretary shall commission a survey to identify the South Bank boundary line in the affected area. 
(2)RequirementsThe survey shall— (A)adhere to the gradient boundary survey method; 
(B)span the length of the affected area;  (C)be conducted by 1 or more independent third-party surveyors that are— 
(i)licensed and qualified to conduct official gradient boundary surveys; and  (ii)selected by the Secretary, in consultation with— 
(I)the Texas General Land Office;  (II)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and 
(III)each affected federally recognized Indian Tribe; and  (D)subject to the availability of appropriations, be completed not later than 2 years after the date of enactment of this Act. 
(b)Approval of the boundary survey 
(1)In generalNot later than 60 days after the date on which the survey or a portion of the survey under subsection (a)(1) is completed, the Secretary shall submit the survey for approval to— (A)the Texas General Land Office; 
(B)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and  (C)each affected federally recognized Indian Tribe. 
(2)Timing of approvalNot later than 60 days after the date on which each of the Texas General Land Office, the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma, and each affected federally recognized Indian Tribe notify the Secretary of the approval of the boundary survey or a portion of the survey by the applicable office or federally recognized Indian Tribe, the Secretary shall determine whether to approve the survey or portion of the survey, subject to paragraph (4).  (3)Submission of portions of survey for approvalAs portions of the survey are completed, the Secretary may submit the completed portions of the survey for approval under paragraph (1). 
(4)Written approvalThe Secretary shall only approve the survey, or a portion of the survey, that has the written approval of each of— (A)the Texas General Land Office; 
(B)the Oklahoma Commissioners of the Land Office, in consultation with the attorney general of the State of Oklahoma; and  (C)each affected federally recognized Indian Tribe. 
4.Survey of individual parcelsSurveys of individual parcels in the affected area shall be conducted in accordance with the boundary survey approved under section 3(b).  5.Notice and availability of surveyNot later than 60 days after the date on which the boundary survey is approved under section 3(b), the Secretary shall— 
(1)publish notice of the approval of the survey in— (A)the Federal Register; and 
(B)1 or more local newspapers; and  (2)on request, furnish to any landowner a copy of— 
(A)the survey; and  (B)any field notes relating to— 
(i)the individual parcel of the landowner; or  (ii)any individual parcel adjacent to the individual parcel of the landowner. 
6.Effect of ActNothing in this Act— (1)modifies any interest of the State of Oklahoma or Texas, or the sovereignty, property, or trust rights of any federally recognized Indian Tribe, relating to land located north of the South Bank boundary line, as established by the survey; 
(2)modifies any land patented under the Act of December 22, 1928 (45 Stat. 1069, chapter 47; 43 U.S.C. 1068) (commonly known as the Color of Title Act), before the date of enactment of this Act;  (3)modifies or supersedes the Red River Boundary Compact enacted by the States of Oklahoma and Texas and consented to by Congress pursuant to Public Law 106–288 (114 Stat. 919); 
(4)creates or reinstates any Indian reservation or any portion of such a reservation;  (5)modifies any interest or any property or trust rights of any individual Indian allottee; or 
(6)alters any valid right of the State of Oklahoma or the Kiowa, Comanche, or Apache Indian tribes to the mineral interest trust fund established under the Act of June 12, 1926 (44 Stat. 740, chapter 572).  7.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $1,000,000. 

